DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Allowable Subject Matter
Claims 1, 3, 5-9, 11, 13 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “analyzing whole scale radiograph based on the model without identifying the femoral neck in the whole scale radiograph; determining the whole scale radiograph including a presence of fracture; and, transmitting an indication indicative of the determination wherein applying the model comprising: receiving training data from a dataset, the training data including a plurality of training images, each training image includes diagnosis data; developing the model using the training data; and storing the model in the memory, and wherein analyzing the whole scale radiograph based on the model comprising augmenting the whole scale radiograph, said augmenting is at least one of: zooming of the whole scale radiograph; flipping the whole scale radiograph horizontally; flipping the whole scale radiograph vertically; and rotating the whole scale radiograph” and similar subject matter in claim 11, as recited.
Therefore, in light of the applicant’s arguments of record and prior art of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


May 22, 2021

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662